 HICKMAN GARMENT COMPANYHickman Garment Company and Amalgamated Cloth-ingWorkers of America,AFL-CIO. Cases 9-CA-4872, 9-CA-4944, 9-CA-4967, 9-CA-5288,and 9-CA-5420September 18, 1973SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn August 11, 1970, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which it ordered,inter alia,thatthe Respondent, Hickman Garment Company, makewhole LizzieHendrix,Evelyn Jackson,MaycelPhipps, Connie Kennedy, Blossie Westbrook, andBeverly Callison for any loss of pay they may havesuffered as a result of the Respondent's discrimina-tion against them. Thereafter, on February 5, 1971,the United States Court of Appeals for the Sixth Cir-cuit entered its judgment 2 enforcing the Board's Or-der. A controversy having arisen as to the amounts ofbackpay due under the terms of the Board's Order, asenforced by the court, the Regional Director for Re-gion 9 on October 13, 1972, issued and duly served onthe parties a Backpay Specification and Notice ofHearing alleging the amounts of backpay due the dis-criminatees under the Board's Order. On November10, 1972, the Respondent duly filed an answer, butfailed to appear at the subsequently scheduled hear-ing on March 20, 1973, although it had been given duenotice thereof. Thereafter, the Administrative LawJudge issued an Order To Show Cause why decisionshould not be issued based on the backpay specifica-tions. The Respondent filed a response thereto. TheAdministrative Law Judge, having duly consideredthese matters, continued the proceeding for hearingon May 3, 1973, and at this hearing all parties wereduly represented and had an opportunity to call andexamine witnesses and to present relevant, material,and competent evidence. On June 21, 1973, the Ad-ministrative Law Judge issued his Supplemental Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in the light of the ex-ceptions, and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDER25On the basis of the Administrative Law Judge'sSupplemental Decision and the entire record in thiscase, the National Labor Relations Board hereby or-ders that the Respondent, Hickman Garment Compa-ny, its officers, agents, successors, and assigns, shallpay to the employees involved in this proceeding, asnet backpay herein determined to be due, theamounts set forth in the Administrative Law Judge'sSupplemental Decision, with interest at the rate of 6percent per annum computed on the basis of quarterlyamounts of net backpay due, less any tax withholdingrequired by law.184 NLRB 864.2437 F.2d 956.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPAUL E. WEn., Administrative Law Judge: On February5, 1971, the Court of Appeals for the Sixth Circuit enteredits judgment enforcing in full the Board's Order issued onAugust 11, 1970, directing Hickman Garment Company,herein called Respondent, to make whole Lizzie Hendrix,Evelyn Jackson, Maycel Phipps, Blossie Westbrook, ConnieKennedy, and Beverly Callison, all of whom were found tobe discriminated against in violation of Section 8(a)(3) oftheNational Labor Relations Act, as amended, hereincalled the Act. Controversy having arisen over the amountof backpay due under the terms of the Board's order, the,Regional Director of the Board for Region 9, pursuant toauthority of the Board, issued backpay specification on Oc-tober 13, 1972. Respondent duly filed an answer raisingcertain issues in common and certain additional issues withregard to each of the discriminatees. Pursuant to notice thematter came on for hearing before me in Hickman, Ken-tucky, on March 20, 1973. The General Counsel and theCharging Party were present but no one appeared to repre-sent Respondent. Returning to Washington I issued an Or-der To Show Cause why decision should not be issued basedon the backpay specifications. In response thereto Respon-dent showed that Mr. Weiss was sick in the hospital on theoriginally scheduled date; no explanation was given for thefact that no other representative of the Respondent ap-peared at the place of hearing. In order to afford Respon-dent a full opportunity to present its case, I again set thismatter down for hearing at Union City, Tennessee. A hear-ing was then conducted on May 3, 1973, at which all partieswere represented and had an opportunity to call and exam-ine witnesses and to present relevant, material, and compe-tent evidence on the issues raised by the pleadings. After theclose of the hearing a brief was filed by the General Coun-sel.On the record as a whole and in contemplation of thebrief I make the following:206 NLRB No. 2 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSThe General IssuesIn the backpay specification the General Counsel com-puted backpay by taking each employee's base rate whichwas the minimum wage of $1.60 an hour and adding theretoincentive allowances which varied with each discriminatee,based on wage reports submitted to the Social Security Ad-ministration by Respondent. This figure was then multi-plied by 40, 40 hours being the normal workweek atRespondent's plant, and the resultant' sum was multipliedby the number of weeks in each quarter during the periodof discrimination.Respondent contends first that prior attendance recordsof previous years exhibiting a pattern of absenteeism werenot taken into consideration when figuring the backpaydue. At the hearing Respondent adduced no evidence ofprior attendance records of previous years; accordingly nopatternofabsenteeism appears on the record andRespondent's contention must fail. Respondent did howev-er adduce evidence at the hearing from various discrimina-teesthat in the period preceding the discrimination theywere sometimes sent home early for lack of work or forother reasons so that they frequently, if not usually, workedless than 80 hours in the 2-week pay period used by Respon-dent. However, Respondent adduced no evidence that dur-ing the period of discrimination it continued to experiencelack of work requiring that employees be sent home earlyor laid off. Therefore there is no evidence that the'basis forthe General Counsel's computation is invalid in this regard.Respondent contends that the discriminatees failed totake suitable available employment to offset and minimizeloss of pay and "that discriminatees failed to takeanyem-ployment available therefore incurring losses of earningswilfully incurred." At the hearing Respondent adduced noevidence of the availability of any employment to any of thediscriminatees other than that which was accepted by thediscriminatees. Accordingly both of these contentions fail.Respondent contends in its answer "that Christmas bonusor vacation pay 'figures was not properly allowed withouttaking into consideration the prior attendance records andabsenteeism which would affect the vacation pay." AgainRespondent failed to adduce any evidence with regard toprior attendance records and absenteeism, additionally itfailed to adduce any evidence that the Christmas bonus orvacation pay was predicated on attendance or absenteeismin any regard., Accordingly this contention too must fail.The IndividualDiscriminatees1.Lizzie HendrixLizzie Hendrix's backpay period begins August 6, 1968;she was rehired by Respondent on June 2, 1969; in theinterim she secured no employment; she_ registered shortlyafter her discharge for unemployment security paymentsand appears to have made an adequate search for employ-ment. Respondent adduced no evidence to the contrary. Irecommend that she be paid backpay on the basis set forthin the backpay specification.2. Evelyn JacksonJackson's backpay period begins September 10, 1968, andends with her reinstatement on January 28, 1969. She hadno interim earnings during that period; she testified that shesearched dingently for employment; Respondent adducedno evidence to the contrary; I recommend that she be reim-bursed in accordance with the backpay specification.3.Connie KennedyKennedy's backpay period begins October 21, 1968, andends in May 1969; she was again discriminated against onor about August 1, 1969, and was again offered reinstate-ment on May 22, 1970.The General Counsel in drawing up the backpay specifi-cations handled the two backpay periods as one, simplydeducting Kennedy's earnings from Respondent, during theshort period of her employment by Respondent,as interimearnings.No objection to this procedure is raised by Re-spondent. After the close of the hearing the General Coun-sel in his brief in effect amended the specification to correctit, reducing the third quarter of 1969 from 520 to 340 hoursthus reducing net backpay to $615.40 rather than $941.20.Kennedy was not shown to have exercised less than duediligence in searching for employment. In the last two quar-ters she found employment at another plant nearby andbackpay is accordingly reduced by these interimearnings.I find no reason why Kennedy's backpay should be re-duced in any other respect. Accordingly I recommend thatshe be paid in accordance with the specifications as amend-ed.'4. BlossieWestbrookWestbrook's backpay period begins November 4, 1968,and ends May 22, 1970. Earnings in the second and thirdquarter of 1969 between June 2 and July 3, when she wasfound to have been improperly reinstated and discriminato-rily redischarged, have been treated in the backpay specifi-cationsasinterimearnings,withoutobjectionbyRespondent. The backpay specifications were amended byGeneral Counsel at the hearing to eliminate gross backpayfor a period of 3 months before and after November 23,1969, on which date she had a baby. Mrs. Westbrook ap-peared at the original hearing on March 20, 1973, but didnot appear at the resumed hearing May 3, 1973. According-ly, she was' not cross-examined by Respondent. Respon-dent, however, made no motion to enforce a subpenarequiring her attendance or to put over the proceeding untilshe was located. Respondent adduced no evidence withregard to her although it appears that it had some documen-tary evidence available to it. In the absence of any denialby Respondent of the figures on which thespecifications aredrawn and in the absence of any support by Respondent forits recommended criteria for the computation of backpay,I recommend that backpay be paid to Mrs. Westbrook inthe amount set forth in the specification as amended.It appears that Mrs. Kennedy had troublefinding ababysitterin 1969. HICKMAN GARMENT COMPANY5.Beverly CallisonCallison'sbackpay period begins November, 12, 1969,and ends with the Respondent's offer of reinstatement onMarch 18, 1971.However,no backpayis claimed after Oc-tober10, 1970,when she voluntarily left the area in whichRespondent's plant was located.In addition it appears thatduring the 2 months immediately preceding her move toArkansas she was physically in Arkansas looking for ahouse.While she testifiedthatshe could have returned ina matter of 2 hours from Arkansas to Hickman,it is clearthat she was making no search for employment in or aroundHickman,Kentucky, during that period of time. According-ly, I shall eliminate gross backpay for the 2 months immedi-ately preceding October 10, 1970. Thiswipes out the claimfor the fourth quarter of 1970 in its entirety and reduces theclaim for the third quarter of 1970 to $360.53. In the firstquarter of1970 the backpayspecification shows earnings of$300 from N.D. Curlin.Miss Callison testified that in factshe workedfor Curtina total of 12 weeks at $60 a week.Accordingly,for the first part of 1970 I show $720 netinterim earnings leaving net backpay of$164 for that quar-ter. Respondent having made no showing that Miss Callisonwas other than diligent in her search for interim employ-ment exceptin theparticulars set forth above,I recommendthat she be paid in accordancewith the backpayspecifica-tions with the exceptions recited above.27For purposes of computation of, interest,the backpay, byquarters,is set forth in the"Appendix"attached hereto andmake a part hereof.The net backpay awards are to ,bereduced by such tax withholdings as are required by Federaland State laws.Lizzie Hendrix$2,752.00Evelyn Jackson1,477.60Maycel Phipps1,688.80Connie Kennedy3,996.82BlossieWestbrook3,092.10Beverly Callison1,806.70APPENDIXCalendarNetNameQuarterBackpayLizzie Hendrix1968-3 - $512.001968-4832.001969-1832.00'1969-2576.00Evelyn Jackson1968-3$223.201968-4956.801969-1297.606.Maycel PhippsMrs. Phipps was present at the original hearing on thismatter on March 20, 1973.However,on May 3 she was sickand did not attend the hearing. Respondent made no mo-tion to continue the hearing until she was physically able toattend or to adduce any evidence with regard to her back-pay. Accordingly,I recommend that she be paid backpayin accordance with the specifications.2Upon the basis of the foregoing findings and conclusions,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERSRespondent,Hickman Garment Company, Hickman,Kentucky,its officers,agents,successors,and assigns, shallto pay to the employees involved in this proceeding as netbackpay the amount set forth opposite their names below,with interest added at the rate of 6 percent per annum onthe respective amounts of backpay computed in the mannerprescribed inIsis Plumbing&Heating Co.,138 NLRB 716.2 Respondent's answer contains no specific mention of Maycel Phipps.Accordingly, I deem the specifications admitted.3In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.N4aycel Phipps1968-4$704.001969-1408.801969-2576.00Connie Kennedy1968-4$672.161969-1941.201969- 2136.981969-3615.401969-4932.601970-1623.601970-274.88Blossie Westbrook 1968-4$537.601969-1832.001969-2715.601969-3346.401969-464.001970-1116.501970-2480.00Beverly Callison1969-4$398.171970-1164.001970-2884.001970-3360.53